        Case 1:20-cv-00918-AKH Document 16-4 Filed 07/26/20 Page 1 of 1




                             S TEWART L. W EISMAN
                                     A TTORNEY A T L AW
                                        8060 Shadowrock Road
                                          Manlius, NY 13104
                                           Ph 315.254.9254
                                           Fx 844.734.2208
                                       sweisman@twcny.rr.com



                                               July 15, 2020


 Via Email: mschumann@sbuslaw.com
 Moritz Schumann, Esq.
 SCHUMANN BURGHART LLP
 1500 Broadway, Suite 1902
 New York, NY 10036
 Re:   Germantom v. Epoch Times, et al
       Case No. 20-918
 Dear Moritz:
 It was a pleasure to speak to you the other day concerning the above-referenced litigation. I
 must bring to your attention that it appears that the pleadings were not served in accordance
 with FRCP 4(h) in that the process server served a receptionist sitting at the front desk of the
 corporate office. The receptionist was not authorized to receive process particularly under the
 facts and circumstances set forth in the affidavits of service which state that the “documents are
 served at the location and left with the receptionist.” This of course is improper service of
 process and also has stripped the court of personal jurisdiction over defendants.

 Moreover, FRCP 4(m) requires that the pleadings be served within 90 days of the
 commencement of the action otherwise the complaint must be dismissed. Here, the action was
 commenced on February 3, 2020 which means that the pleadings had to be served no later than
 May 4, 2020. Since the pleadings were not served properly, the action is ripe for dismissal.

 Prior to filing a motion to dismiss the suit, I extend the opportunity to you to contact me to
 discuss this matter. In the event that you decline, I will file an appropriate motion, seeking costs
 and attorney’s fees, with a further request, that in the event the court does not dismiss the
 action, to impose posting of security for costs pursuant to Local Civil Rule 54.2.

Thank you for your attention to this matter.
                                               Very truly yours,
                                               Stewart L. Weisman

                                               Stewart L. Weisman
